Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Statue
Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of Group III directed to claims 15-20 in the reply filed on 06 September 2022 is acknowledged.  The traversal is on the ground(s) that all of the claims are directed to a method of decreasing conversion of nicotine to nornicotine and that there is no undue burden to search all claims.  
	This is not found persuasive because there is no special technical feature as noted in the Office action dated 13 July 2022, and thus no unity of invention. Moreover, there is no requirement to demonstrate a burden associated with the full scope of the claims. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see p. 15).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because Figures 5 through 8 are illegible. Moreover, there are no sequence identifiers in Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 18 is objected to for being substantially duplicative of claim 17.

Improper Markush Grouping

Claims 16, 17, 18 and 20 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
The claims are directed to different bZIP transcription factors or inhibitors thereof that target different genes involved in nornicotine production or other pathways (e.g., see p. 11, ¶ 0054). Therefore, the members of the group do not share a substantial structural feature.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 17, 18 and 20 recite the limitation “NtbZIP1a”: the metes and bounds of the claim are indefinite because the specification fails to define the limitation and because it is not an art recognized term. 
	The metes and bounds of claim 19 are indefinite because it is directed to a method practiced in an organism, while the method of claim 15 is directed to a method practiced in a plant.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 is drawn to a method of administering at least one bZIP transcription factor to an organism and mutating a plant genome to knockout said bZIP. Therefore, claim 19 fails to properly limit the subject matter of the claim from which it depends as it broader in scope.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for knocking out expression of the nucleotide sequence encoding the polypeptide having the amino acid sequence of SEQ ID NO: 2, does not reasonably provide enablement for knocking out the broad genus of transcription factors in the equally broad genus of plant species as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Here, the claims are broadly encompass a method of decreasing conversion of nicotine to nornicotine in any possible plant type by mutating an exhaustive genus of bZIP type transcription factors
Meanwhile, the specification teaches the identification of ntbZIP1a and ntbZIP1b in tobacco, that when the former is overexpressed there is an increase in nornicotine and leads to upregulation of E5 together with E4 and 10 for which all three have been identified in the conversion of nicotine to nornicotine (p. 10, ¶ 0053; see p. 13, ¶ 0064; p. 11, ¶ 0064; see p. 2, ¶ 0007).
However, the specification has failed to provide the requisite guidance for practicing the methods in the broad genus of plants as claimed and has further failed to provide the necessary guidance for making and/or knocking out or inhibiting the genus of bZIP type transcription factors as broadly claimed. Moreover, the specification fails to provide working examples, in fact, for knocking out or inhibiting a ntbZIP1a gene to reduce nornicotine production.
This guidance is critical in light of the state of the art, which teaches that there is relatively little information regarding the functions of tobacco bZIP genes, that a total of 132 have been identified and which have different functions in plant development, including abiotic and biotic stresses (Li et al, 2021, Agronomy, 11:1-17; see p. 13). 
In fact, the genome contains several genes that display greater than 90% sequence identity to CYP82E4 yet the majority of these do not function as NND genes, and that the two CYPs encoding functional NND enzymes are not rate limiting controlling the synthesis of nornicotine in converter plants (Lewis et al, 2010, Phytochemistry, 71:1988-1998; p. 1995, col. 2, last ¶; see also p 1996, col. 1, ¶ 1).
Guidance and working examples are also critical because the art teaches that nicotine demethylase/CP82E4 for which the instant invention suggests is controlled by ntbZIP1a is usually in the inactive state, or a reduced state of activity, in most tobacco cultivars (Lewis et al, 2008, Plant Biotechnology, 6:346-354; see p. 347, col. 1, ¶ 1). In light of this teaching, inactivating this demethylase in most species of tobacco would have no effect on nornicotine production.
Therefore, in light of the failure of the specification to provide guidance for knocking out or inhibiting the transcription factors as broadly claimed, the lack of working examples, the breadth of the claims, and the fact that the art fails to teach that bZIP genes predictably control nornicotine production, the skilled practitioner would turn to undue trial and error experimentation to practice the methods as claimed which is tantamount to excessive experimentation.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15-20 are drawn to methods of decreasing conversion of nicotine to nornicotine in any possible plant type by mutating an exhaustive genus of bZIP type transcription factors
The specification describes the identification of ntbZIP1a and ntbZIP1b in tobacco, that when the former is overexpressed there is an increase in nornicotine and leads to upregulation of E5 together with E4 and 10 for which all three have been identified in the conversion of nicotine to nornicotine (p. 10, ¶ 0053; see p. 13, ¶ 0064; p. 11, ¶ 0064; see p. 2, ¶ 0007).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification has failed to describe a representative number of plants from the broad genus as claimed in which the methods may be predictably practiced, and has further failed to describe a representative number of species from the genus of bZIP type transcription factors as broadly claimed. Moreover, the specification fails to provide working examples, in fact, for mutating or inhibting a ntbZIP1a gene to reduce nornicotine production.
This description is critical in light of the state of the art, which describes that there is relatively little information regarding the functions of tobacco bZIP genes, that a total of 132 have been identified and which have different functions in plant development, including abiotic and biotic stresses (Li et al, p. 13). 
In fact, the genome contains several genes that display greater than 90% sequence identity to CYP82E4 yet the majority of these do not function as NND genes, and that the two CYPs encoding functional NND enzymes are not rate limiting controlling the synthesis of nornicotine in converter plants (Lewis et al, p. 1995, col. 2, last ¶; see also p 1996, col. 1, ¶ 1).
A description of a representative number of transcription factors that are involved in nornicotine production are also critical because the art describes that nicotine demethylase/CP82E4 for which the instant invention suggests is controlled by ntbZIP1a is usually in the inactive state, or a reduced state of activity, in most tobacco cultivars (Lewis et al, see p. 347, col. 1, ¶ 1). In light of this disclosure, inactivating this demethylase in most species of tobacco would have no effect on nornicotine production.
Therefore, in light of the failure of the specification to describe a representative number of species from the genus of transcription factors as broadly claimed, the lack of working examples, and the state of the art which fails to describe that bZIP genes predictably control nornicotine production, the skilled practitioner would not be of the opinion that Applicant is in possession of the methods as broadly claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apuya et al (Pub. No US 2009/0070899 A1) as evidenced by Yang et al (2001, Plant Physiology, 127:23-32).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Instant claims 15-18 are drawn to mutating a plant genome to knockout at least one bZIP type transcription factor wherein said transcription factor is ntbZIP1a which corresponds to SEQ ID NO: 1 and 2 (see p. 8, ¶ 0042).
It is noted that the only step required of the instantly claimed method is to mutate the genome of any plant to knockout any bZIP type transcription factor. Thus, any prior art that teaches this method step would necessarily result in decreasing conversion of nicotine to nornicotine.
Apuya et al claim a plant cell comprising iRNA effective for inhibiting SEQ ID NO: 628 which has 100% sequence identity to SEQ ID NO: 2 of the instant invention and which may be practiced in a tobacco plant (see claims 59-62; see also p. 45, ¶ 0300; see p. 88, ¶ 0687).
Yang et al teach GenBank Accession No. AB032478 having 100% sequence identity to SEQ ID NO: 2 of the instant invention and SEQ ID NO: 628 as disclosed by Apuya et al and which is a bZIP transcription factor (see Attachment A; see also p. 30, col. 2, ¶ 1; see Abstract and p. 23).
Thus, while Apuya et al specifically claim reducing expression of a bZIP transcription factor, the issue is whether prior to the effective filing date of the instant invention one would have found it prima facie obvious to modify the teachings of Apuya et al by mutating the gene as opposed to using iRNA.
It is noted that the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). See MPEP 2144.06
Factors that will support a conclusion that the prior art element is an equivalent are: (1) the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co. , 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000); or (2) a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Caterpillar Inc. v. Deere & Co. , 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); or (3) there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification. IMS Technology, Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1436, 54 USPQ2d 1129, 1138 (Fed. Cir. 2000). See MPEP 2183.
	Here, it would have been obvious to mutate a plant genome as opposed to using iRNA as taught by Apuya et al because the methods are design choices known and available to one in the art which are functional equivalents performing the same function and that produce substantially the same result.
	

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        


ATTACHMENT A

Alignment of SEQ ID NO: 628 from Apuya et al with SEQ ID NO: 2 of the instant invention

Publication No. US20090070899A1
; GENERAL INFORMATION
;  APPLICANT: Park, Joon-Hyun; Apuya, Nestor; Bobzin, Steven Craig
;  TITLE OF INVENTION: PHENYLPROPANOID RELATED REGULATORY PROTEIN-REGULATORY
;  TITLE OF INVENTION:REGION ASSOCIATIONS
;  FILE REFERENCE: 11696-231001
;  CURRENT APPLICATION NUMBER: US/11/980,276A
;  CURRENT FILING DATE: 2008-06-13
;  PRIOR APPLICATION NUMBER: 60/854,825
;  PRIOR FILING DATE: 2006-10-27
;  NUMBER OF SEQ ID NOS: 2692
; SEQ ID NO 628
;  LENGTH: 144
;  TYPE: PRT
;  ORGANISM: Nicotiana tabacum
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(144)
;  OTHER INFORMATION: Public GI no. 10241920
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(144)
;  OTHER INFORMATION: Functional Homolog of  Ceres CLONE ID no.  2831
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (19)..(82)
;  OTHER INFORMATION: Pfam Name: bZIP_1
;  OTHER INFORMATION:Pfam Description: bZIP transcription factor
US-11-980-276A-628

  Query Match             99.2%;  Score 736;  DB 7;  Length 144;
  Best Local Similarity   100.0%;  
  Matches  143;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 ALTQQPASSGSDGQRYATNDDRKRKRMESNRESARRSRMRKQQHLEELMSQMTQLQNQNV 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 ALTQQPASSGSDGQRYATNDDRKRKRMESNRESARRSRMRKQQHLEELMSQMTQLQNQNV 61

Qy         62 LWREKIDAVGRNYLTLDAENNVLRAQMAELTERLDSLNSLTRFWADANGLAVDIPEIPDT 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 LWREKIDAVGRNYLTLDAENNVLRAQMAELTERLDSLNSLTRFWADANGLAVDIPEIPDT 121

Qy        122 LLEPWQLPCPIQPITASADMFQF 144
              |||||||||||||||||||||||
Db        122 LLEPWQLPCPIQPITASADMFQF 144


Alignment of GenBank Accession no. AB032478 from Yang et al with SEQ ID NO: 2 of the instant invention

RN   [1] {ECO:0000313|EMBL:BAB13719.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=11553731; DOI=10.1104/pp.127.1.23;
RA   Yang S.H., Berberich T., Sano H., Kusano T.;
RT   "Specific association of transcripts of tbzF and tbz17, tobacco genes
RT   encoding basic region leucine zipper-type transcriptional activators, with
RT   guard cells of senescing leaves and/or flowers.";
RL   Plant Physiol. 127:23-32(2001).
---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AB032478; BAB13719.1; -; mRNA.
DR   RefSeq; XP_016485106.1; XM_016629620.1.
DR   STRING; 4097.Q9FXU1; -.
DR   GeneID; 107805559; -.
DR   KEGG; nta:107805559; -.
DR   OMA; SADMFQF; -.
DR   OrthoDB; 1416695at2759; -.
DR   Proteomes; UP000084051; Unplaced.
DR   GO; GO:0005634; C:nucleus; IBA:GO_Central.
DR   GO; GO:0003700; F:DNA-binding transcription factor activity; IBA:GO_Central.
DR   GO; GO:0000976; F:transcription cis-regulatory region binding; IBA:GO_Central.
DR   GO; GO:0045893; P:positive regulation of transcription, DNA-templated; IBA:GO_Central.
DR   CDD; cd14702; bZIP_plant_GBF1; 1.
DR   InterPro; IPR004827; bZIP.
DR   InterPro; IPR045314; bZIP_plant_GBF1.
DR   InterPro; IPR046347; bZIP_sf.
DR   Pfam; PF00170; bZIP_1; 1.
DR   SMART; SM00338; BRLZ; 1.
DR   SUPFAM; SSF57959; SSF57959; 1.
DR   PROSITE; PS50217; BZIP; 1.
DR   PROSITE; PS00036; BZIP_BASIC; 1.
PE   2: Evidence at transcript level;
KW   Coiled coil {ECO:0000256|SAM:Coils};
KW   Reference proteome {ECO:0000313|Proteomes:UP000084051}.
FT   DOMAIN          21..84
FT                   /note="BZIP"
FT                   /evidence="ECO:0000259|PROSITE:PS50217"
FT   REGION          1..44
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COILED          74..101
FT                   /evidence="ECO:0000256|SAM:Coils"
FT   COMPBIAS        1..16
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        17..44
FT                   /note="Basic and acidic residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   144 AA;  16622 MW;  BC38C67642E0C63C CRC64;

  Query Match             99.2%;  Score 736;  DB 76;  Length 144;
  Best Local Similarity   100.0%;  
  Matches  143;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 ALTQQPASSGSDGQRYATNDDRKRKRMESNRESARRSRMRKQQHLEELMSQMTQLQNQNV 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 ALTQQPASSGSDGQRYATNDDRKRKRMESNRESARRSRMRKQQHLEELMSQMTQLQNQNV 61

Qy         62 LWREKIDAVGRNYLTLDAENNVLRAQMAELTERLDSLNSLTRFWADANGLAVDIPEIPDT 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 LWREKIDAVGRNYLTLDAENNVLRAQMAELTERLDSLNSLTRFWADANGLAVDIPEIPDT 121

Qy        122 LLEPWQLPCPIQPITASADMFQF 144
              |||||||||||||||||||||||
Db        122 LLEPWQLPCPIQPITASADMFQF 144